                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

MELVIN A. ELKINS, JR. and
WANDA L. ELKINS,

       Plaintiffs,

v.                                                      Civ. No. 19‐760 GBW

WATERFALL COMMUNITY WATER
USERS ASSOCIATION, et al.,

       Defendants.


                               ORDER TO SHOW CAUSE

       THIS MATTER comes before the Court on Plaintiffs’ Civil Rights Complaint

Pursuant to 42 U.S.C. § 1983, filed August 20, 2019. Doc. 5.

       This action involves the alleged taking of Plaintiffs’ water rights and other

properties. Plaintiffs seek “relief from damages to real and personal properties

including water system, water usage from day of Plaintiffʹs purchase from CCC, legal

expenses, attorney fees, court costs.” Id. at 5.

       In Count II, Plaintiffs allege that Defendant D’Antonio, New Mexico State

Engineer:

       was notified the [state] court had ordered Defendant [Waterfall
       Community Water Users Association] to withdraw their claims for water
       rights to Plaintiffʹs properties describe in his purchase from CCC. Said
       notices were to no avail and rejection thereof by [Defendant D’Antonio] as
       being definitive of non‐ownership by Defendant supported their
       fraudulent claim thereof, allowing government grants therefor. Those
       actions deeply influenced the outcome of all [state] court cases in process.
       [Defendant D’Antonio] also first refused to furnish their recorded copy of
       Plaintiffʹs notice of Claim of Ownership to the water rights, a public
       record, to Plaintiff to assist in the pending cases in [state court].

Id. at 3. “It is well established that arms of the state, or state officials acting in their

official capacities, are not ‘persons’ within the meaning of § 1983 and therefore are

immune from § 1983 damages suits.” Hull v. New Mexico Taxation & Revenue

Department’s Motor Vehicle Div., 179 F. App’x 445, 446 (10th Cir. 2006).

       In Count III, Plaintiffs allege that James Waylon Counts, a state court judge:

       refused to recuse himself and has continued to rule against Plaintiff in
       every case. An acquaintance of the judge had informed the Plaintiff of the
       personal relationship she was aware of prior to his appointment as judge
       after the retirement of a judge that ruled for me before his term expired….
       The judge has subsequently ruled there [are] no water rights to the
       property….

Doc. 5 at 4. The Court construes this claim as directed against James Waylon Counts in

his official capacity, although it notes that Judge Counts is not listed as a Defendant.

“[S]tate court judges are absolutely immune from monetary damages claims for actions

taken in their judicial capacity, unless the actions are ‘taken in the complete absence of

all jurisdiction.’” Sawyer v. Gorman, 317 F. App’x 725, 727 (10th Cir. 2008) (quoting

Mireles v. Waco, 502 U.S. 9, 11–12 (1991)). See also Stump v. Sparkman, 435 U.S. 349, 356–

57 (1978) (articulating broad immunity rule that a “judge will not be deprived of

immunity because the action he took was in error, was done maliciously, or was in

excess of his authority”).


                                                2
       Plaintiffs shall, within 21 days of entry of this Order, show cause why the Court

should not dismiss the claims against Defendants John D’Antonio and James Waylon

Counts. Failure to timely show cause may result in dismissal of those claims.

       In addition, Plaintiff Wanda L. Elkins has not signed the Complaint as required

by Rule 11(a). See Fed. R. Civ. P. 11(a) (“Every pleading, written motion, and other

paper must be signed . . . by a party personally if the party is unrepresented.”). “The

court must strike an unsigned paper unless the omission is promptly corrected after

being called to the . . . party’s attention.” Plaintiff Wanda L. Elkins shall have 21 days

from entry of this Order to sign the Complaint. Failure to timely sign the Complaint

will result in the Court’s striking the Complaint as to Plaintiff Wanda L. Elkinsʹ claims.

       IT IS SO ORDERED.




                                                 _____________________________________
                                                 GREGORY B. WORMUTH
                                                 UNITED STATES MAGISTRATE JUDGE




                                             3
